DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5 – 8, 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2014/036498)
In regards to claim 1, Huang teaches a composition useful in medical applications etc., comprising a copolymer having a hydrophobic group PI (i.e., P1) having repeating units q1 of from 1 to 50 units (in mols) such as 2-hydroxypropyl acrylate or hydroxypropyl methacrylate monomer according to limitation bii of the claim and a hydrophilic group P4 having repeating units q4 of from 1 to 50 units (in mols) such as 4-methacryloxy-2-hydroxybenzophenone etc., according to limitation a) of the claim, thus providing the molar ratio of the claim [0033, 0109, 0113 and 0120].  The polymer is a star polymer useful as a thickening agent having a molecular weight of from between 150,000 g/mol and 600,000 g/mol and forms a homogenous gel when dissolved (i.e., soluble in water) in water at a concentration of at least 0.05% [0065].
In regards to claim 2, Huang teaches the composition having the claimed limitation.
In regards to claims 5 – 8, 10 – 12, Huang teaches the composition having the copolymer with the claimed limitations.
Claim(s) 1, 3 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li e al. (US 2013/0323291)
In regards to claim 1, Li teaches a polymer for coating of medical devices (title).  The copolymer has from 5 to 100% of hydrophilic ethylenic monomers such as 2-hydroxyethylacrylamide, 2-hydroxyethylmethacrylamide according to limitation bii) of the claim, or 2,4-dihydroxy-4’-vinyl benzophenone according to limitation a) of the claim, 0 to 95% of acidic group-containing ethylenic monomers such as acrylic acid, methacrylic acid, maleic anhydride, half esters, half amides or half thioesters of maleic acid, fumaric acid itaconic acid etc. similar to limitation bi) of the claim, and the balance of ethylenic monomers other than the acidic and hydroxy containing ethylenic monomers such as an aprotic monomer comprises acrylamide which provides the limitation bii of the claims, thus providing the claimed mol ratio [0054 – 0057].   The copolymer has a molecular weight of from 50,000 to 10,000,000 daltons, or from 200,000 to 800,000 daltons [0058].  The coating composition comprises water [0022].  The copolymer is a hydrophilic copolymer and forms a hydrophilic coating and is thus water soluble prior to being dried when it becomes water-insoluble [0062, 0064 and 0065].
In regards to claim 3, Li teaches the composition comprising the claimed limitation as previously stated.
In regards to claim 4, Li teaches the composition which provides the claimed monomers in amounts that would overlap the claimed range.  For instance, Li teaches the hydrophilic monomers such as comprising 2-hydroxyethylacrylamide etc., is/are present from 5 to 100% and the acidic monomers such as acrylic acid is present at from 0 to 95% in the polymeric composition as previously stated. However, it is noted that while the difference in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In regards to claims 5 – 12, Li teaches the composition comprising the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771